DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroaki et al. (WO 03/076323 A1).
Hiroaki et al. disclose an elevator system monitoring assembly and method, comprising: a wind detector (15b) configured to detect wind in a hoistway and to provide a wind detector output regarding the detected wind (as discussed in the description – “When the strong wind detection device 15b detects the wind speed near the elevation of the car 1, the strong wind detection device 15b generates the first strong wind level signal S3 or the second strong wind level signal S4 according to the wind speed level at that time. Output to elevator control device 11”; and a processor (figure 1) configured to receive the wind detector output, determine whether at least one characteristic of the detected wind satisfies at least one predetermined criterion corresponding to an effect on the elevator system, and provide an indication of at least one of the satisfied criterion and the effect on the elevator system (See description – “During elevator operation, the wind speed near the elevation of the car 1 is detected by the wind speed detection device 15b provided in the weather information detection device 15 (step B11). This wind speed detector 15 If the wind speed detected by b is less than A (m / s) (No in step B12), the elevator control device 11 will reach the rated speed a (m / min). To perform normal operation (Step B 13). The rated speed a is, for example, 360 mZ min.  Here, when the wind speed detector 15b detects the wind speed A (m / s) or more (Yes in step B12), the weather information detector 15 is connected to the input / output device 1 A strong wind detection signal is output to elevator control unit 11 via 11. In this case, wind speed detector.”).
	Hiroaki et al. disclose the elevator system monitoring assembly and method, wherein the wind detector comprises an anemometer and the wind detector output indicates a speed of detected wind (See Description -  “Output to The strong wind detection device 15b includes, for example, an anemometer. When the strong wind detection device 15b detects the wind speed near the elevation of the car 1, the strong wind detection device 15b generates the first strong wind level signal S3 or the second strong wind level signal S4 according to the wind speed level at that time.”).
Hiroaki et al. disclose the elevator system monitoring assembly and method, wherein the wind detector output indicates a frequency of gusts of the detected wind (See Description – “Output to The strong wind detection device 15b includes, for example, an anemometer.”).
	Hiroaki et al. disclose the elevator system monitoring assembly and method, wherein the effect on the elevator system corresponds to a likelihood that rope sway in the elevator system will result from the detected wind (See Description – “In this way, when the strong wind level exceeding a certain set value is detected in the outdoor observation elevator, the speed becomes lower than normal. By decelerating and continuing driving, it is possible to suppress the swing of the car 1 during traveling and to prevent the passengers from feeling uneasy. In addition, it is possible that the car 1, rope 3, and the counterweight 4 that are exposed outdoors may be damaged by strong winds and entangled with other equipment.”).

Hiroaki et al. disclose the elevator system monitoring assembly and method, wherein the at least one predetermined criterion comprises at least one threshold frequency, the processor is configured to determine a frequency of gusts of the detected wind based on the wind detector output, and the indication is based on whether the determined frequency of gusts exceeds the threshold frequency  (See Description – “In 15b, several strong wind detection levels can be set. In this embodiment, two levels of strong wind detection levels are set. When the wind speed is equal to or higher than the wind speed A (m / s) and lower than the wind speed B (m / s) (No in step B14), the meteorological information detection device 15 outputs the first strong wind level signal S3. Output to elevator controller 1 1. wind speed In the case of B (m / s) (Yes in step Bl4), the meteorological information detection device 15 outputs the second strong wind level signal S4 to the elevator control device 11 I do. Specifically, wind speed A is 15 m / s and wind speed B is 20 m / s.  When the first strong wind level signal S 3 is input to the elevator control device 11, the elevator control device 11 changes from the rated speed a (m / min) to the preset speed b (m / min). Decelerate and continue operation (Step B15). The speed b is, for example, 1/2 of the specified speed a, and specifically, 180 mZmin. In this case, when the first strong wind level signal S 3 is detected, if the car 1 is stopped, the car is switched to the above-mentioned speed b from the point of operation in response to the next call, and the operation is started. . When the first strong wind level signal S 3 is detected and the car 1 is running, the rated speed a before the input of the first strong wind level signal S 3 is reached until the current destination floor. Keep the vehicle running. Then, after reaching the target floor, the system switches to speed b and starts operation when answering the next call. Such a control operation performed at the first strong wind level is referred to as “strong wind control operation 1”.  Also, when the wind speed detecting device 15b detects a wind speed B or more and the second strong wind level signal S4 is input to the elevator control device 11, the elevator control device 11 Is moved to the evacuation floor 8, which is the service floor with the least impact of strong winds (Step B16). In this case, when the second strong wind level signal S4 is input and the car 1 is on the service floor where the car 1 is on the floor, the service is stopped by the display device 6 or the announcement device 7. Squared After informing the customer and opening the door for a certain period of time, take the evacuation floor 8 and move the car 1.”).
	Hiroaki et al. disclose the elevator system and method, comprising: an elevator car (5); a counterweight (4); a plurality of traction ropes (3) suspending the elevator car (5) and the counterweight (4); a compensation assembly including a plurality of compensation ropes suspended beneath the elevator car and the counterweight; and the monitoring assembly (figure 1).

Allowable Subject Matter
Claims 4-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF9/10/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837